Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-21-00251-CV

                                Herbert Lawrence POLINARD, Jr.,
                                            Appellant

                                                  v.

 Jo Ann KARAMBIS, Margaret Comparin Karambis, Ronaldo Dunagan, Lynda C. Spence, and
                               eXp Realty LLC,
                                   Appellees

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-11887
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 27, 2022

MOTION TO DISMISS GRANTED; DISMISSED FOR LACK OF JURISDICTION

           On June 18, 2021, appellant Herbert Lawrence Polinard, Jr. filed a notice of appeal

appealing “an adverse summary judgment” rendered on March 5, 2021. On September 23, 2021,

appellees filed a motion to dismiss this appeal, arguing that the order appellant appealed was not

final because it did not dispose of all the issues in the case, and that the order is not an allowable

interlocutory order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (appeal may

be taken only from a final judgment, unless statute permits appeal); see also TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014 (listing interlocutory orders from which interlocutory appeal may be
                                                                                      04-21-00251-CV


taken). On February 25, 2022, appellant filed a response to the motion to dismiss, stating that the

order appealed was not a final and appealable judgment and providing that he is “willing to

voluntarily dismiss this appeal so long as such dismissal occurs with prejudice and said summary

judgment is ordered held to be interlocutory.”

       A judgment is not final for purposes of appeal unless it disposes of all pending parties and

claims in the record. Lehmann, 39 S.W.3d at 195. Here, the parties agree that the order appealed

did not dispose of all pending claims in the record. The order appealed 1) denied appellant’s

motion to strike deemed admissions; 2) granted appellees eXp Realty and Margaret Comparin

Karambis’s joint objections to appellant’s summary judgment evidence; 3) granted appellees Jo

Ann Karambis, Ronald Dunagan, Lynda C. Spence, and eXp Realty’s motion for summary

judgment on appellant’s claims; 4) granted appellee Margaret Comparin Karambis’s motion for

summary judgment on appellant’s claims; and 5) denied and struck appellant’s oral and filed

motions for non-suit. The order includes a Mother Hubbard clause stating that “[a]ll further relief

not granted herein is DENIED.”

       While some final judgments may include a catch-all “Mother Hubbard” clause to the effect

of “all relief not granted is denied,” the inclusion of a Mother Hubbard clause in a summary

judgment order does not render an otherwise non-final judgment final, or vice versa. Id. at 200–

01, 203–04. “[I]f the record reveals the existence of parties or claims not mentioned in the order,

the order is not final.” Id. at 206. “It will not be presumed that a judgment dismissing a plaintiff’s

suit . . . also disposed of the issues in an independent cross-action.” Id. at 199. This includes

summary judgments, because “it is quite possible, perhaps even probable these days in cases

involving multiple parties and claims, that any judgment rendered prior to a full-blown trial is

intended to dispose of only part of the case.” Id. at 199–200.




                                                 -2-
                                                                                                       04-21-00251-CV


           Here, the parties agree that the appealed order did not dispose of all claims because appellee

eXp Realty has a live counterclaim pending before the trial court. Appellant does not argue that

the order is an allowable interlocutory order. See id. at 195. Accordingly, we dismiss this appeal

for lack of jurisdiction. 1 See TEX. R. APP. P. 42.3(a) (appellate court may dismiss an appeal for

lack of jurisdiction); TEX. R. APP. P. 42.1(1) (appellate court may dispose of appeal on motion by

appellant or by agreement by the parties).


                                                             PER CURIAM




1
    This dismissal does not prevent appellant from later pursuing a timely appeal from a final judgment in this case.


                                                           -3-